FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GEOFFREY ROBERT LAWSON,                          No. 15-35577

               Plaintiff - Appellant,            D.C. No. 3:14-cv-05100-RBL

 v.
                                                 MEMORANDUM*
BERNARD WARNER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Geoffrey Robert Lawson, a Washington state prisoner, appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Fed. R. Civ. P. 12(b)(6); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(b)(ii)). We affirm.

      The district court properly dismissed Lawson’s access-to-courts claim

because Lawson failed to allege that he suffered an actual injury. See Lewis v.

Casey, 518 U.S. 343, 349-53 (1996) (an access-to-courts claim requires plaintiff to

show that defendants’ conduct caused actual injury to a non-frivolous legal claim).

      Although the proposed second amended complaint was timely filed under

the prison mailbox rule, the allegations in that complaint do not cure the

deficiencies in Lawson’s access-to-courts claim. See id.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                      15-35577